DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Reynolds US 20150350729 A1) in view of Lawrence et al. (US 20090210899 A1) and Lefevre et al. (WO 2013122577 A1).
Regarding claim 2, Reynolds US 20150350729 A1 discloses:
a method for presenting, to a user, auxiliary video related to an object in which the user is interested, the object having been depicted in a video,
the method comprising: generating for display, using control circuitry, on a media device the video comprising a media asset, at least by (paragraph [0077 and Fig. 5)
receiving from a user input interface, during playback of the video, a  at least by (paragraph [0078] “provide input to control circuitry 304 requesting that the media asset be paused”)
in response to receiving the rewind command, performing a rewind operation; determining an end point of the rewind operation; identifying a playback position of the video at the end point of the rewind operation, at least by (paragraph [0078] “In response, control circuitry 304 may pause play of the media asset.”)
determining whether the playback position is  at least by (paragraph [0078] which describes identifying information describing the media asset, the position associated with the pause point, information about the user (e.g. metadata), paragraph [0080-0083] further describes how the endpoint and a playback position of the video at the end point of the pause operation is determined, paragraph [0084-0087] further describes the metadata related to the pause frame, where such metadata is used to identify objects in the frame, attributes of objects, information about other users etc. (e.g. accessing metadata associated with the first break; identifying a subset of the metadata describing an object depicted in the video; 
 paragraph [0095] “when a subsequent user pauses playback of a media asset, remote server 415 may be queried by control circuitry 304 to identify information stored in the database corresponding to the play position at which the user paused playback. … Control circuitry 304 may process the information received from remote server 415 with a profile associated with the user to select a recommendation to provide to the user.”)
As shown above Reynolds discloses the ability to detect objects within the frame at the position a video is paused.  Such pausing is interpreted as the use expressing interest with a particular object in the frame.  The system is further able to recommend content related to the user based on the attributes of the object matching the user profile.  The difference between Reynolds and the recite claims is that instead of pausing to express interest, the claims recite rewinding.  Also in Reynolds the detected pause position can be associated with any media asset unlike in the recited claims where the rewind playback (start and end) position is during a first break (i.e. commercial).  Also in Reynolds the recommendation is provided during the pause unlike the recited claims where the recommendation is provided in a second break.  
The differences above, allows the claimed invention to identify user’s interest during a commercial break indicated by a user rewinding during a commercial (first break).  Identify 
As such, Lawrence et al. (US 20090210899 A1) paragraph [0294] discloses how “affirmative data indicating an impression” such as in rewinding during an advertisement provides an indication that the “user has some level of interest in the product or service being offered (or at least they found some aspect of the advertisement compelling)”.  Such impressions of interest are then stored in the user preference (see para. 0295).
Furthermore Lefevre et al. WO 2013122577 A1 page. 12-13 paragraph 23, discloses the ability to provide user preferred ads (recommendation) into scheduled/to be scheduled commercial breaks (second break)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lawrence and Lefevre into the teaching of Reynolds as they relate to providing recommendations during media playback and one of the ordinary skill in the art would have been motivated to use different impressions other than pause to express interest such as rewind, and to further provide targeted preferred advertisement not only during pause in playback but during each commercial break as taught by Lawrence and Lefevre.
Claim 12 recite equivalent claim limitations as claim 2 above, except that they set forth the claimed invention as a system;  Claim 52 recite equivalent claim limitations as claim 2 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove. 

Claim 3, 4, 7, 9, 13, 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, Lawrence, and Lefevre further in view of Dey et al. (US 20170118515 A1).
As per claim 3, claim 2 is incorporated and Reynolds further discloses:
further comprising, further in response to , at least by (paragraph [0113] “objects in a frame of the media asset corresponding to the play position at which the user paused the media asset are identified.”)
searching a database of videos and associated objects for each of the plurality of candidate objects; identifying a plurality of candidate objects having an associated video, at least by (paragraph [0113] describes searching the database of media assets and objects and  “remote server 415 may return to control circuitry 304 information stored in the entry in the database for the play position (e.g., information about objects in the corresponding frame”)
accessing, from a profile associated with the user, user interest data
retrieving metadata associated with each of the plurality of candidate objects, at least by (paragraph [0115-0119] describes retrieving attributes (e.g. metadata) related to the objects)
comparing metadata of each of the plurality of candidate objects with the user interest data, at least by (paragraph [0117] “a determination is made as to whether the attributes of the selected object match the profile. For example, control circuitry 304 may compare attributes stored in the user profile to the attributes of the selected object to determine whether a match exists.”)
generating  at least by (paragraph [0119] “a recommendation is generated based on the type of object that matches the profile associated with the user. For example, control circuitry 304 may determine that the type of object is a person. In response, control circuitry 304 may identify other media assets that feature the same person. Control circuitry 304 may provide a recommendation in region 542 (FIG. 5) that includes other media assets that feature the person that matches the user profile.”)
Regarding determining that the playback position is during the first break in the video, Lawrence et al. (US 20090210899 A1) at paragraph [0294] discloses how “affirmative data indicating an impression” such as in rewinding during an advertisement (e.g. playback position is during the first break in the video) provides an indication that the “user has some level of 
Regarding ranked list and highest ranked list, Dey et al. (US 20170118515 A1) discloses in paragraph [0041] highest ranking video commercials based on user preference. 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lawrence and Dey into the teaching of Reynolds and Lefevre as they relate to providing recommendations during media playback and one of the ordinary skill in the art would have been motivated to use different impressions other than pause to express interest such as rewind and provide a ranked list of recommendations that are specifically targeted to the user as taught by Lawrence and Dey.
As per claim 4, claim 3 is incorporated and Reynolds further discloses:
wherein processing the frame of the video at the playback position to identify a plurality of candidate objects depicted in the frame further comprises: identifying a plurality of objects depicted in the frame that satisfy predetermined criteria; comparing each of the plurality of objects to a list of excluded objects; and determining, based on the comparison, as the plurality of candidate objects, a subset of the plurality of objects which do not appear on the list of excluded objects, at least by (paragraphs [0115-0119] describes the ability to exclude objects that does not match the profile (e.g. satisfy predetermined criteria ) of the user, as such identified objects in the frame that matches the user profile are “candidate objects” and the objects that does not match are “excluded objects).
As per claim 7, claim 3 is incorporated and Reynolds, Lawrence, Lefevre fails to disclose:
further comprising: assigning, based on the rank, a weighting factor to each candidate object of the plurality of candidate objects in the ranked list; selecting a second object of the plurality of objects based on the weighting factors; detecting a third break during playback of the video; and in response to detecting the third break, generating for display, during the third break, second auxiliary video describing the second object.
However Dey et al. (US 20170118515 A1) discloses the above limitation at least by  (paragraph [0041] which describes sequentially providing video commercials based on ranking, where the ranking is based on ranked combined satisfaction score (e.g. weight) where the highest ranking video is display first implying that the next provided video (e.g. a second object) would be the second-highest rank (based on combined satisfaction score (e.g. weight) is selected, and paragraph [0054] describes how each recommended video (e.g. object) is provided at each commercial break, therefore teaches selecting subsequent objects based on ranking (second, thirst, etc. objects with corresponding second, third, etc. ranking); and displayed at third, forth etc. breaks.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Dey into the teaching of Reynolds, Lawrence, Lefevre as they relate to providing recommendations during media playback and one of the ordinary skill in the art would have been motivated to provide a ranked list of recommendations that are specifically targeted to the user as taught by Dey.
As per claim 9, claim 3 is incorporated and Reynolds further discloses:
further comprising: receiving from the user input interface, during playback of the video, a second rewind command; in response to receiving the second rewind command, performing a second rewind operation; determining an end point of the second rewind operation; identifying a second playback position of the video at the end point of the second rewind operation; determining whether the second playback position is during a third break in the video; and in response to determining that the second playback position is during the third break in the video: processing a second frame of the video at the second playback position to identify a second plurality of candidate objects depicted in the second frame; searching the database of videos and associated objects for each of the second plurality of candidate objects; identifying a second plurality of candidate objects having an associated video; accessing, from the profile associated with the user, user interest data; retrieving metadata associated with each of the second plurality of candidate objects; comparing metadata of each of the plurality of candidate objects with the user interest data; updating the ranked list of the plurality of candidate objects based on the comparison; and selecting, as the object depicted in the video, a candidate object of the plurality of candidate objects having the highest rank, (Examiner submits that the teaching of claims 2 and 3 above, describes the above limitation, and the above limitation merely describes on going and subsequent use of claims 2 and 3.)
Claims 13, 14, 17 and 19 recite equivalent claim limitations as claims 3, 4, 7 and 9 above, except that they set forth the claimed invention as a system as such they are rejected for the same reasons as applied hereinabove. 
Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, Lawrence, Lefevre and Dey further in view of Cramer (US 20140032311 A1).
As per claim 5, claim 3 is incorporated and Reynolds and Lefevre fails to disclose:
further comprising: receiving, from the user input interface, during playback of the auxiliary video, a fast- forward command; determining, in response to receiving the fast-forward command, that the user is not interested in the object depicted in the auxiliary video; and in response to determining that the user is not interested in the object depicted in the auxiliary video, removing the object from the ranked list.
But Lawrence in paragraph [0292] discloses various user activity during playback of a advertisement which can be interpreted as the user not being interested with the advertisement, such as skipping channels, while skipping channels is not necessarily fast-forwarding, it can be understood that both are obvious variants of each other as they can imply dis -interest. 
Regarding ranked list and highest ranked list, Dey et al. (US 20170118515 A1) discloses in paragraph [0039] where user preference would indicate certain types of content that should not be included in the ranked list and are removed. 
Furthermore Cramer (US 20140032311 A1) in (paragraph [0055] further describes the user providing an indication of negative intent by selecting the recommendation and the recommendation being removed from the ranked list)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lawrence, Dey and Cramer into the teaching of Reynolds and Lefevre as they relate to providing recommendations and one of the ordinary Lawrence, Dey and Cramer.
As per claim 6, claim 5 is incorporated and Reynolds, Lawrence, Lefevre, and Cramer fails to disclose:
further comprising: selecting a second object of the plurality of objects having a second-highest rank; detecting a third break during playback of the video; and in response to detecting the third break, generating for display, during the third break, second auxiliary video describing the second object.
However Dey et al. (US 20170118515 A1) discloses the above limitation at least by  (paragraph [0041] which describes sequentially providing video commercials based on ranking where the highest ranking video is display first implying that the next provided video (e.g. a second object) would be the second-highest rank, and paragraph [0054] describes how each recommended video (e.g. object) is provided at each commercial break, therefore teaches selecting subsequent objects based on ranking (second, thirst, etc. objects with corresponding second, third, etc. ranking); and displayed at third, forth etc. breaks.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of and Dey into the teaching of Reynolds, Lawrence, Lefevre, and Cramer as they relate to providing recommendations during media playback and one of the ordinary skill in the art would have been motivated to provide a ranked list of recommendations that are specifically targeted to the user as taught by Dey.
. 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, Lawrence, Lefevre and Dey further in view of Bafekr (US 20170188115 A1).
As per claim 8, claim 3 is incorporated and Reynolds Lawrence, Lefevre and Dey fails to disclose:
further comprising: determining whether a threshold amount of time has passed since a candidate object was added to the ranked list; and in response to determining that the threshold amount of time has passed, removing the candidate object from the ranked list.
However Bafekr (US 20170188115 A1) discloses the above limitation at least by  (paragraph [0099] which describes deleting expired advertisements from the list based on specified time interval)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Bafekr into the teaching of Reynolds, Lawrence, Lefevre and Dey as they relate to providing recommendations during media playback and one of the ordinary skill in the art would have been motivated to provide up to date recommendations that are specifically targeted to the user as taught by Bafekr.
. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, Lawrence, Lefevre and Dey further in view of Barnett (US 20180124438 A1).
As per claim 10, claim 3 is incorporated and Reynolds, Lawrence, Lefevre and Dey fails to disclose:
further comprising: storing the ranked list in the profile associated with the user; detecting the presence of the user at a second media device; and generating for display, on the second media device, auxiliary video describing the highest-ranked object.
However Barnett (US 20180124438 A1) discloses the above limitation at least by (paragraph [0061, 0262] describes ranked list of content objects associate with user profile, and [0381-382] detecting the user interacting with a tablet (e.g. presence of the user at a second media device) while watching content on the first display and displaying targeted content on the tablet during commercial break).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Barnett into the teaching of Reynolds, Lawrence, Lefevre and Dey as they relate to providing recommendations during media playback and one of the ordinary skill in the art would have been motivated to “utilizing a Barnett.
Claim 20 recite equivalent claim limitations as claim 10 above, except that they set forth the claimed invention as a system as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/22/2022